Citation Nr: 0915005	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-25 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for a kidney disorder.

4.  Whether an appeal was timely perfected from a July 2007 
rating decision denying entitlement to service connection for 
left knee degenerative joint disease, right knee strain, 
right elbow traumatic arthritis, a rectal disorder, and 
posttraumatic stress disorder (PTSD), denying reopening a 
service connection claim for a temporomandibular joint 
disorder, denying entitlement to a compensable rating for 
allergic rhinitis and sinusitis with sinus headaches, denying 
entitlement to a 10 percent rating based upon multiple 
noncompensable service-connected disabilities, and denying 
entitlement to special monthly compensation.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1972 to July 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In January 2009, the 
Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.

The Board notes that in October 2008 the Veteran submitted a 
notice of disagreement as to the issue of timeliness of 
appeal from decisions in a July 2007 rating decision.  The 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that where the Board 
finds a notice of disagreement has been submitted regarding a 
matter which has not been addressed in a statement of the 
case, the issue should be remanded for appropriate action.  
Manlincon v. West, 12 Vet. App. 238 (1999).  As this matter 
has not been properly addressed in a statement of the case, 
it must be remanded for appropriate development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  A review of the 
record shows the Veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his diabetes mellitus, prostate cancer, and 
kidney disorder claims in August 2005.  The Court, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has 
also held that the VCAA notice requirements applied to all 
elements of a claim.  An additional notice as to these 
matters was provided in April 2006.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2008).  For 
records in the custody of a Federal department or agency, VA 
must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c).  

A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4).  The Court has held the types of evidence that 
"indicate" that a current disability "may be associated" 
with military service include credible evidence of continuity 
and symptomatology such as pain or other symptoms capable of 
lay observation.  See McClendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).

In this case, the Veteran claims that he has diabetes 
mellitus and prostate cancer as a result of exposure to Agent 
Orange during active service at Camp Hanson, Okinawa, Japan, 
and that he has a kidney disorder that developed during 
active service.  Although the Veteran did not respond to an 
August 2005 RO request for additional information as to when, 
where, and how he was exposed to Agent Orange during service, 
in testimony provided in January 2009 he asserted he had been 
sprayed by herbicides in March, April, and May 1973 while 
serving in the 3rd Marine Division, Cape Marine Force, 3rd 
Dental Company, in Okinawa.  He also testified that during 
active service he was told that his blood sugar was high and 
he stated that he was treated for prostate and kidney 
problems and urinary tract infections during service.  He 
stated he was presently receiving treatment at the Bay Pines, 
Florida, VA Medical Center and reported that he had undergone 
an examination for employment at the Tampa, Florida, VA 
Medical Center in 1976.

Service treatment records show the Veteran was treated for 
kidney pain in January 1973 and that a diagnosis of acute 
mild prostatitis was provided.  A June 1976 report noted a 
rectal examination revealed an enlarged prostate.  A 
diagnosis of acute prostatitis was provided at that time.  VA 
treatment records include diagnoses of diabetes mellitus, 
recurrent prostatitis, and a history of renal disease and 
kidney stones without opinion as to etiology.  The Board 
notes that the Veteran was not provided a VA examination as 
to these matters and that he has provided sufficient 
information to identify and locate existing government 
records in support of his claims.  Therefore, additional 
development is required prior to appellate review.

As a statement of the case has not been issued from the 
Veteran's disagreement with the October 2008 determination as 
to the issue of timeliness of appeal from decisions in a July 
2007 rating decision, the Board finds additional development 
is required.  Manlincon, 12 Vet. App. 238.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a 
statement of the case as to whether an 
appeal was timely from the July 2007 
rating decision denying entitlement to 
service connection for left knee 
degenerative joint disease, right knee 
strain, right elbow traumatic 
arthritis, a rectal disorder, and PTSD, 
denying reopening a claim for a 
temporomandibular joint disorder, 
denying entitlement to a compensable 
rating for allergic rhinitis and 
sinusitis with sinus headaches, denying 
entitlement to a 10 percent rating 
based upon multiple noncompensable 
service-connected disabilities, and 
denying entitlement to special monthly 
compensation.  He should be apprised 
that to perfect this claim for Board 
review he must submit a substantive 
appeal.  The requisite period of time 
for a response should be allowed.

2.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
health care providers who treated him for 
diabetes mellitus, prostate cancer, and a 
kidney disorder since July 2008.  After 
the Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  

All pertinent VA treatment records dated 
after July 2008, must be obtained and 
added to the claims file regardless of 
any response from the Veteran.  
Appropriate efforts should be taken to 
obtain a copy of any medical examination 
reports maintained as a result of the 
Veteran's employment at the Tampa VA 
Medical Center in 1976.

All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
any unsuccessful efforts in this regard 
in order to allow him the opportunity to 
obtain and submit those records for VA 
review.

3.  The AMC/RO should request the 
appropriate service department office 
search for information to support the 
Veteran's claim that he was sprayed with 
Agent Orange during service at Camp 
Hanson, Okinawa, Japan, in March, April, 
and May 1973.  If unable to provide such 
information, they should be asked to 
identify the agency or department that 
may provide the information and follow-up 
inquiries should be conducted 
accordingly.  

4.  Thereafter, the Veteran should be 
afforded appropriate examinations for 
opinions as to whether there is at least 
a 50 percent probability or greater (at 
least as likely as not) that diabetes 
mellitus, prostate cancer, or a kidney 
disorder developed either during or as a 
result of active service.  All indicated 
tests and studies are to be performed.  

Prior to the examinations, the claims 
folder must be made available to the 
examiners for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  A complete 
rationale for all opinions expressed 
should be set forth in the examination 
report.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

6.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed.  All applicable laws and 
regulations should be considered.  If 
any benefit sought remains denied, the 
Veteran should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


 action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


